DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the S element.” However, the sulfur-containing compound contains an S element, as does the cathode active material. The claim should reflect which S element is being claimed, as both the cathode active material and the sulfur-containing compound have an S element, and it is unclear which S element is being claimed. The claim should read “a molar ratio B/S of the B element of the sulfur-containing compound to the S element of the cathode active material” or “a molar ratio B/S of the B element of the sulfur-containing compound to the S element of the sulfur-containing compound,” or even “a molar ratio B/S of the B element of the sulfur-containing compound to the S elements of the sulfur-containing compound and the cathode active material” if it is the ratio of the total S elements is desired.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanibata et al. (Journal of Materials Chemistry A, 2017, Vol 5, pp. 11224-11228) (provided in IDS filed by Applicant 16 March 2020) view of Ose et al. (US 20150207177 A1), and alternatively further in view of Hayashi et al. (US 20140154585 A1) (provided in IDS filed by Applicant 11 May 2022).

Regarding claim 1, Tanibata teaches all-solid-state Li/S cells fabricated using a positive sulfur composite electrode prepared by mechanically milling a mixture of S, P2S5, and a carbonaceous conductive additive (Ketjen black) (abstract). Tanibata further reports that recent research shows Li/S cells using a sulfur composite electrode including a P2S5 component instead of the sulfide electrolyte (Li2S-P2S5 glass) exhibits a much higher capacity and rate performance than all-solid-state Li/S cells using solid electrolytes in the composite electrodes (pg. 11225, left col., para. 2). In particular, Tanibata suggests that the sulfur electrodes using P2S5 seem to use a discharge-charge mechanism different from that of sulfur electrodes using Li+ ion conductors because P2S5 itself has no ionic conductivity (pg. 11225, left col., para. 2). 
Tanibata proposes a mechanism based on structural analyses of the S-KB-P2S5 composite electrode wherein amorphous P2S5+x is formed in the electrode after mechanical milling. The elemental sulfur reacts with the electrochemically inserted lithium, and almost all bridging sulfurs in the amorphous P2S5+x change into non-bridging sulfurs in the discharge process. During the discharge process, amorphous Li3PS4 and Li2S are formed. In the discharge process, ion conductive pathways derived from the P2S5 component are automatically produced because phosphorous sulfides with Li+ ions, e.g. Li2S-P2S5 electrolytes, conduct Li+ ions well (pg. 11227, right col. para. 2, Fig. 7).
Ose discloses an all solid state battery provided with a sulfide solid electrolyte and a positive electrode provided with a solid electrolyte portion, a conductive material, and a binder as required [0055]. Ose teaches that Li2S-P2S5 used as a sulfide solid electrolyte may be configured with a raw material composition ratio to promote the formation of an ortho-composition that allows the sulfide solid electrolyte to have a high chemical stability [0041]. In particular, the ortho-composition in the Li2S-P2S5 system is Li3PS4, a compound that is proposed to be prevalent in the improved charge-discharge mechanism of Tanibata discussed above. Ose teaches that the ortho-composition of a Li2S-B2S3 system is Li-3BS3 [0041].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive electrode mixture of Tanibata such that the P2S5 component was substituted for B2S3 in light of the teachings of Tanibata and Ose with a reasonable expectation of success in improving the capacity and rate performance of the positive electrode. In particular, Tanibata shows that cells comprised of a carbonaceous conductive aid and an elemental sulfur active material may be improved by further including phosphorous sulfide, which is a similar compound to boron sulfide, instead of a phosphorous sulfide with Li+ ion conductors because P2S5 itself has no ionic conductivity. One of ordinary skill in the art would therefore expect that by using B2S3 itself with the sulfur active material and a carbonaceous conductive aid, a similar improvement may be reasonably expected. The S-B2S3 system would be further expected to form a stable ortho-composition of Li3BS3 in an analogous mechanism to that discussed in Fig. 7 of Tanibata with respect to the S-P2S5 system, in light of the teachings of Tanibata and Ose, when introduced to electrochemically inserted lithium, which further results in a number of ionic conductive pathways, as taught in the aforementioned S-P2S5 system mechanism proposed by Tanibata.

Tanibata further reports an XRD pattern of the S-KB-P2S5 composite electrode in Fig. 1(a) that appears to have a standard value, as defined in the instant claim 1, of at least 0.56. Tanibata also teaches that in the proposed discharge-charge mechanism previously discussed, the ion conductive part and redox part of the (non-)bridging sulfurs are dispersed at the atomic level and increasing the mixing degree of the sulfur active material and solid electrolytes by mechanical milling was reported to improve the utilization of the sulfur active material (pg. 11228, left. col. para. 1). Tanibata therefore recognizes the mixing conditions to be a result-effective variable, wherein the performance of the mixture layer depends on the level of dispersion at the atomic level of the bridging and non-bridging sulfurs.
Tanibata and Ose, fail to provide details regarding XRD of a similar S-C-B2S3 system.
In the instant specification, a cathode mixture is disclosed comprising elemental sulfur, B2S3 of a sulfide, and VGCF of a conductive additive [0071]. Applicant further discloses embodiments with differing mass ratios in examples 1-7 with respect to the elemental sulfur and sulfide portions, all of which result in a standard value of at least 0.56 and at most 1.08 (Table 2). Furthermore, Applicant teaches that the standard value is a measure of amorphousness [0047] and that a high amorphousness is desired to reduce the level of irreversible capacity of the electrode such that mixing conditions may be adjusted to arrive at a desired level of amorphousness [0057]. Applicant alleges that this adjusted level of amorphousness is an improvement over Tanibata [0046].
It is the examiner’s position that the composition of the positive electrode mixture of Modified Tanibata above, comprised of a Ketjen black conductive aid, a B2S3 sulfide, and elemental sulfur is substantially identical to that of the composition disclosed by Applicant above and would be expected to inherently possess the claimed standard value of at least 0.56.
In the event that the claimed value isn’t inherent from the modification above, it would have been obvious to optimize the mixing conditions of the electrode mixture of Modified Tanibata in order to improve the utilization of the sulfur active material, as taught by Tanibata. The Courts have held that it is obvious to optimize the prior art conditions through routine experimentation, and Tanibata teaches that the sulfur content can be optimized to optimize the capacity and/or sulfur utilization. See MPEP 2144.05.
If the composition above is alleged to not be substantially identical because of the different conductive aid, Hayashi teaches an all-solid-state secondary cell comprising a sulfide positive electrode active material [0039]. Hayashi further teaches that suitable conductive agents with a sulfide active material include Ketjenblack and vapor-grown carbon fiber (VGCF), among others [0044].
 It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the Ketjen black conductive aid of Modified Tanibata for VGCF, as taught by Hayashi, with a reasonable expectation of success in providing an electrode with suitable conductivity. It is obvious to substitute one known art element for another when the substitution yields no more than predictable results (a carbonaceous material used as a conductive aid in an electrode). See MPEP 2143(I)(B).
The positive electrode layer of Modified Tanibata therefore renders obvious the claim limitations “A cathode mixture comprising:
a cathode active material having a S element (elemental sulfur as the positive electrode active material);
a sulfur-containing compound having a B element and a S element (B2S3); and
a conductive additive (KB, or, alternatively, VGCF),
wherein the cathode mixture does not substantially have a Li element.”
The Courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01. It is therefore the examiner’s position that the composition of the positive electrode mixture of Modified Tanibata above, comprised of a VGCF conductive aid, a B2S3 sulfide, and elemental sulfur is substantially identical to that of the composition disclosed by Applicant above and would be expected to inherently possess the claimed standard value of at least 0.56. 
In the event that the claimed standard value isn’t inherent from the further modification above, it would have been obvious to optimize the mixing conditions of the electrode mixture of Modified Tanibata in order to improve the utilization of the sulfur active material, as taught by Tanibata. The Courts have held that it is obvious to optimize the prior art conditions through routine experimentation, and Tanibata teaches that the sulfur content can be optimized to optimize the capacity and/or sulfur utilization. See MPEP 2144.05.

Regarding claim 2, Modified Tanibata renders obvious the claim limitations of the cathode mixture according to claim 1 as set forth above. Modified Tanibata further reads on the claim limitation “wherein a molar ratio B/S of the B element to the S element is 0.44 to 1.60” because the molar ratio B/S is interpreted as the molar ratio of the sulfide in light of [0064] of the specification, wherein Modified Tanibata discloses that the sulfide B2S3 has a molar ratio of the B element to the S element of 0.67, which is within the claimed range.

In an alternative interpretation of the molar ratio B/S wherein the B element and the S element correspond to the molar amounts with respect to the cathode active material or the cathode mixture as a whole, it is obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the molar amounts of the precursor materials in Modified Tanibata, as exemplified by the optimization of composition ratios of Ose set forth above in the analysis of claim 1, to improve the performance of the cathode mixture. The Courts have held that it is obvious to optimize the prior art conditions through routine experimentation, and Tanibata teaches that the sulfur content can be optimized to optimize the capacity and/or sulfur utilization. See MPEP 2144.05.

Regarding claim 3, Modified Tanibata renders obvious the claim limitations of the cathode mixture according to claim 1 as set forth above. It is the examiner’s position that the composition of the positive electrode mixture of Modified Tanibata above, comprised of a VGCF conductive aid, a B2S3 sulfide, and elemental sulfur is substantially identical to that of the composition disclosed by Applicant above and would be expected to inherently possess the claimed standard value of at least 0.56 and at most 1.08. The Courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01.
In the event that the claimed standard value isn’t inherent from the modifications above, it would have been obvious to optimize the mixing conditions of the electrode mixture of Modified Tanibata in order to improve the utilization of the sulfur active material, as taught by Tanibata. The Courts have held that it is obvious to optimize the prior art conditions through routine experimentation. See MPEP 2144.05.

Regarding claim 4, Modified Tanibata renders obvious the claim limitations of the cathode mixture according to claim 1 as set forth above. Modified Tanibata further reads on the claim limitation “wherein the cathode mixture does not substantially have a P element.”

Regarding claim 5, Modified Tanibata renders obvious the claim limitations of the cathode mixture according to claim 1 as set forth above. Modified Tanibata further reads on the claim limitation “wherein the conductive additive is a carbon material” because KB, or, alternatively, VGCF is a carbon material.

Regarding claim 6, Modified Tanibata renders obvious the claim limitations of the cathode mixture according to claim 1 as set forth above. Tanibata fails to provide additional details regarding the structure of the cells using the cathode mixture.
Ose teaches an all-solid state battery comprising a cathode active material layer 1, an anode active material layer 2, and a solid electrolyte layer 3 formed between the cathode and anode active material layers (Fig. 1, [0025]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the cathode mixture of Modified Tanibata as the cathode active material layer in the battery of Ose with a reasonable expectation of success in providing a battery with suitable charge and discharge properties. It is obvious to substitute one known art element for another when the substitution yields no more than predictable results (a cathode mixture used in an all-solid state battery). See MPEP 2143(I)(B).

Modified Tanibata therefore renders obvious the claim limitation “An all-solid-state battery comprising:
a cathode mixture layer constituted of the cathode mixture according to claim 1 
an anode active material layer; and
a solid electrolyte layer arranged between the cathode mixture layer and the anode active material layer.”

Regarding claim 7, Modified Tanibata renders obvious the claim limitations of the cathode mixture according to claim 1 as set forth above. Tanibata teaches that all-solid-state cells may be produced such that sulfur active materials are mixed with a solid electrolyte and carbon material and subject to mechanical milling (pg. 11228, left col. para. 1).
Similarly, Hayashi discloses a method for producing a positive electrode in an all-solid-state secondary cell wherein Na2S as a positive electrode active material, acetylene black as a conductive agent, and a glass ceramic sulfide Na2S-P2S5 as a solid electrolyte were mixed using a mortar and then subject to a mechanical milling treatment to form the positive electrode [0094]. In an alternative embodiment, the glass ceramic sulfide may be Na2S-B2S3 [0049].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to produce the cathode mixture of Modified Tanibata by first preparing a raw material constituting the positive electrode active material, the elemental sulfur, a sulfide having a B element and an S element, B2S3, and a conductive additive, VGCF, via mortar and subsequently subjecting the raw material to a mechanical milling step, as taught by Tanibata and Hayashi, with a reasonable expectation of success in providing a suitable positive electrode for use in an all-solid-state cell. The examiner notes that raw material may be interpreted as material not chemically or physically combined with other material on an atomic scale such that each precursor material is distinct.
Furthermore, as set forth above in the analysis of claim 1, it is the examiner’s position that the composition of the positive electrode mixture of Modified Tanibata above, comprised of a VGCF conductive aid, a B2S3 sulfide, and elemental sulfur is substantially identical to that of the composition disclosed by Applicant above and would be expected to inherently possess the claimed standard value of at least 0.56. The Courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01.
In the event that the claimed standard value isn’t inherent from the modifications above, it would have been obvious to optimize the mixing conditions of the electrode mixture of Modified Tanibata in order to improve the utilization of the sulfur active material, as taught by Tanibata. The Courts have held that it is obvious to optimize the prior art conditions through routine experimentation. See MPEP 2144.05.

Regarding claim 8, Modified Tanibata renders obvious the method according to claim 7 as set forth above. Modified Tanibata accordingly reads on the claim limitation “wherein in the mixing step, the raw material is mixed my mechanical milling.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/420418 in view of Tanibata et al. (Journal of Materials Chemistry A, 2017, Vol 5, pp. 11224-11228) (provided in IDS filed by Applicant 16 March 2020) view of Ose et al. (US 20150207177 A1) and further in view of Hayashi et al. (US 20140154585 A1) (provided in IDS filed by Applicant 11 May 2022).
Although the claims at issue are not identical, both claim sets are drawn to a cathode mixture comprising sulfur, a conductive aid, and a compound including sulfur and an additional element. Tanibata, in light of the teachings of Ose, teaches that boron sulfide is an obvious replacement for phosphorous sulfide as said additional element such that a sulfur containing compound including a P element as claimed in the copending application is an obvious variant of a sulfur containing compound including a B element. Furthermore, the claimed standard value of more than 1.2 in the copending application is obvious to optimize as is the standard value of the instant application, as both, while defined with different peak intensities, are measures of the amorphousness of the cathode mixture controlled by mixing conditions, which Tanibata teaches as a result-effective variable as set forth above in the analysis of claim 1 above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shishihara et al. (JP 2014029777 A) (references herein made with respect to English Machine Translation attached) teaches an all-solid-state battery including a positive electrode layer formed of elemental sulfur, sulfide glass, and conductive carbon wherein the precursor materials are weighed as raw materials and subsequently subject to a mechanical milling step (pg. 9, para. 5).
Mizuno et al. (US 20150311506 A1) discloses a cathode active composite wherein an active material, vanadium oxide, is mechanically milled with an inorganic sulfide source to form a substantially amorphous material with small regions of crystallinity [0053]. The degree of crystallinity may be determined by controlling actual conditions of time, temperature, composition content, quench method and/or mechanical milling media employed in the amorphorization method [0053]. Furthermore, the inorganic sulfide source may be B2S3 or P2S5 [0053].
Nose et al. (US 20190027784 A1) discloses an all-solid-state battery 10 wherein the positive active material layer 12 contains a positive electrode active material, such as sulfur. Additionally, the solid electrolyte layer, which normally has a sulfide solid electrolyte having elemental sulfur as the main anion, may be Li2S-P2S5 or Li2S-B2S3, among other examples, and may be amorphous, crystalline, or glass-ceramic [0087]. The conducting agents include carbon materials, such as VGCF, carbon black or graphite [0086].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN C. KING/Examiner, Art Unit 1728

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721